NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Decided October 14, 2020

                                           Before

                        DIANE S. SYKES, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

No. 19-2121

PAMELA E. VEAL-HILL,                                Appeal from the United States Tax Court.
    Petitioner-Appellant,

       v.                                           No. 1517-17

COMISSIONER OF                                      Richard T. Morrison,
INTERNAL REVENUE,                                   Judge.
     Respondent-Appellee.

                                        ORDER

       We affirmed the Tax Court’s denial of Pamela Veal-Hill’s request for attorneys’
fees and damages because she had not exhausted her remedies and the Tax Court
lacked jurisdiction over her spurious tort claim against a revenue agent. Veal-Hill v.
Comm'r, 812 F. App’x 387 (7th Cir. 2020). If her appeal were not frivolous enough on its
merits, we noted the incoherent briefs filed by Veal-Hill’s two attorneys, Edward A.
Williams and Crystal L. Johnson. The briefs, signed by both attorneys, were “practically
devoid of coherent legal argument and primarily focuse[d] on irrelevant topics like
biblical ethics and the life story of one of the attorneys”—that is, Williams. Id. at 388. We
ordered both lawyers to show cause within one month why they should not be
sanctioned for their violations of the Federal Rules of Appellate Procedure. See FED. R.
APP. P. 38.
No. 19-2121                                                                        Page 2



       At 11:30 p.m. on the day the responses were due, Johnson filed a joint motion for
extension of time. She explained that Williams, who is her uncle, was in a three-week
quarantine because of the COVID-19 pandemic and could not scan his handwritten
response to her, so she could type it, until his quarantine ended a few days later.
Counsel should have filed the motion well before the due date given the foreseeable
need for an extension. See 7TH CIR. R. 26. We did not immediately rule on the motion.

        Once Williams’s quarantine ended, Johnson submitted on his behalf a motion to
file his response instanter. In this response, which Johnson did not sign, Williams seems
apologetic for the briefs but for the wrong reasons. He believes we found his filings
incoherent for lack of context in that he omitted his medical history from his life story
and glossed over the Ninth Commandment during his lesson on biblical ethics.

       Johnson submitted her own response on the same day and requests that we
permit her to withdraw as Veal-Hill’s counsel. She explains that Veal-Hill asked her to
join the case as cocounsel to handle the electronic filing of Williams’s papers because he
does not know how to use a computer. Johnson says she wrote a draft reply brief but
Williams replaced it with his own jumbled one, which she typed and filed under her
name despite telling Veal-Hill that she was “truly embarrassed” by it. She says she is
starting to suspect that her uncle has health issues that should lead him to stop
practicing law, and Williams himself states he plans to retire within the year.

      We grant Williams’s motion to file his response instanter and, construing
Johnson’s response to also include such a motion, grant that implied motion as well.
The motion for extension of time is denied as unnecessary. We also grant Johnson’s
motion to withdraw as counsel but not without imposing sanctions.

      Williams’s response is as rambling as his briefs and does not convince us to
withhold sanctions. Though he says he plans to stop practicing law soon, it is readily
apparent that his law practice should have ended before this case and he is not
presently fit to represent clients in court.

       Johnson’s response shows incredibly poor judgment in enabling Williams’s
abuses. Johnson insists that she had to sign the briefs because she was cocounsel but
asks that we instead treat her as Williams’s administrative assistant. We decline that
invitation. The signature requirement ensures than an attorney “takes responsibility”
for the contents of that paper. FED. R. APP. P. 32(d), advisory committee’s notes to 2002
No. 19-2121                                                                         Page 3

amendment. An attorney has a duty to the court that an administrative assistant does
not. Johnson submitted the briefs in her capacity as an attorney in violation of that duty
and must share in the sanctions those briefs incurred.

       Rule 38 authorizes us to order counsel to pay “just damages” for a frivolous
appeal. Under that authority we have over the years developed a presumptive
monetary sanction for frivolous tax appeals. See Szopa v. United States, 453 F.3d 455, 456
(7th Cir. 2006). For the reasons explained in the opinion issued today in this case, that
presumptive penalty is currently $5,000. Although this system was developed for
(usually pro se) tax protestors who try the same tired schemes to escape the very
concept of taxation, the attorney-filed briefs here were just as much a misuse of the
court’s and the government’s time as any tax protestor’s theories.

       We would ordinarily make counsel jointly and severally liable for this sanction,
but Williams’s response gives us little faith that he will pay, and that would leave
Johnson holding the bag despite her bearing no more than half the blame. We therefore
impose a sanction of $2,500 each on Williams and Johnson to be paid to the clerk of this
court within 14 days. Our concern about nonpayment leads us also to note that failure
to timely comply will result in imposition of a filing bar under In re Maurice, 69 F.3d 830,
835 (7th Cir. 1995), and Support Systems International, Inc. v. Mack, 45 F.3d 185, 186 (7th
Cir. 1995), until the fine is paid in full.

        Williams is a member of the Illinois bar, so we also request that the Clerk of the
Court forward a copy of our two orders in this case to the Illinois Attorney Registry and
Disciplinary Commission to take any action it deems appropriate. Johnson is a member
of the Indiana bar, so we ask that the Clerk also forward a copy of the orders to the
Indiana Supreme Court Disciplinary Commission for it to do the same.